                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


WILLIAM EDWARDS,

               Plaintiff,

v.                                                             Case No. 18-2341-DDC-JPO

UNITED STATES DEPARTMENT
OF JUSTICE,

            Defendant.
____________________________________


                                MEMORANDUM AND ORDER

       This matter comes before the court on plaintiff’s Motion to Dismiss (Doc. 22). Plaintiff

requests dismissal with prejudice because he represents to the court that defendant United States

Department of Justice has provided a satisfactory explanation for the records sought in this case.

Plaintiff also waives costs and fees to the extent he is entitled to them.

       Defendant has not responded to plaintiff’s motion, and the time for doing so has passed.

See D. Kan. Rule 6.1(d)(2). Consistent with D. Kan. Rule 7.4(b), the court “will consider and

decide the motion as an uncontested motion.” And, in these circumstances, the court ordinarily

“will grant the motion without further notice.” Id. Having reviewed plaintiff’s motion, the court

grants his request and dismisses the case with prejudice under Fed. R. Civ. P. 41(a)(2).

       Because the court grants plaintiff’s Motion to Dismiss with prejudice, the following

pending motions now are moot: plaintiff’s Motion for Judgment (Doc. 6) and defendant’s

Motion for Summary Judgment (Doc. 18). The Clerk may terminate these motions on that basis.

       IT IS THEREFORE ORDERED BY THE COURT that plaintiff’s Motion to Dismiss

(Doc. 22) is granted with prejudice.
      IT IS FURTHER ORDERED THAT that plaintiff’s Motion for Judgment (Doc. 6) and

defendant’s Motion for Summary Judgment (Doc. 18) are deemed moot.

      IT IS SO ORDERED.

      Dated this 29th day of November, 2018, at Kansas City, Kansas.



                                               s/ Daniel D. Crabtree
                                               Daniel D. Crabtree
                                               United States District Judge




                                           2
